DETAILED ACTION

	This office action is in regards to the response dated May 4, 2022. 
	Claims 1-20 remain pending in this application. 

Response to Arguments
Applicant's arguments filed May 4, 2022 have been fully considered but they are not persuasive. Applicant argues that prior art Hatsugai and the prior art Nishi do not disclose the claimed invention. Examiner asserts that claims are given their broadest reasonable interpretation consistent with the specifications. 
In regards to the rejection of claim 1, applicant argues that prior art Hatsugai does not disclose a backplate and a fan cover collectively form an air guide positioned downstream from an engine cooling fan that directs a flow of cooling air generated from the engine cooling fan through one or more air flow passages of the backplate and to the engine. Examiner respectfully disagrees. Hatsugai discloses a fan cover (23) including an opening (46) through which an air flow is provided to the engine cooling fan (air flow shown in Fig. 5); wherein the backplate (22) and the fan cover (23) collectively form an air guide positioned downstream from the engine cooling fan that directs a flow of cooling air generated from the engine cooling fan through the one or more air flow passages of the backplate and to the engine (paragraph [0026]: “The cooling air delivery passage 41 has an air delivery (or blowing) opening 42 formed therein at a position facing the cylinder block 35. Thus, air can be delivered from the interior of the passage 41 into the cylinder block 35 through the air delivery opening 42. Because the first fan cover 22 is mounted on the front wall 28a of the crankcase 28, the cooling air delivery passage 41 is located adjacent to the engine 21.”). Hatsugai further discloses: “…by the rotation of the fan-equipped fly wheel 25, external air is taken in to the engine-cooling-air intake passage 64 through the intake ports 46 as indicated by arrow G. The air thus taken in to the engine-cooling-air intake passage 64 is further taken in to the large-diameter cooling fan 53 of the fly wheel 25 as indicated by arrow H. The air taken in to the small-diameter cooling fan 52 via the power-generation-section-cooling -air intake passage 63 and the air taken in to the large-diameter cooling fan 53 via the engine-cooling -air intake passage 64 is delivered by the small- and large-diameter cooling fans 52 and 53 to the interior space 78 of the first fan cover 22 as indicated by arrow I in FIG. 6B, so that these air is mixed together in the interior space 78. The air having been mixed together in the interior space 78 is then delivered from the interior space 78 to the cooling air delivery passage 41 as indicated by arrow J.” Paragraphs [0060-0061]. Hence, the rejection of claim 1 under 35 U.S.C. § 102(a)(1) by applying prior art Hatsugai (2009/0229544) is proper. 
Regarding claim 10, applicant argues that prior art Nishi does not disclose a backplate having a main section having an opening therein sized to receive an engine crankshaft therethrough. Examiner respectfully disagrees. Annotated Fig. 7 in Nishi below depicts a wall/plate structure surrounds crankshaft 20. The wall/plate structure is interpreted as a backplate along with the main section (192).
Hence, based on the broadest reasonable interpretation, Nish discloses all limitations as claimed in claim 10.

    PNG
    media_image1.png
    312
    530
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatsugai et al. (US 2009/0229544 A1), hereafter Hatsugai.
Regarding claim 1, Hatsugai discloses  an engine assembly (Fig. 3) comprising: an engine (21) having a crankshaft (31) that is caused to rotate in response to a firing of the engine; a backplate (22) affixed to the engine and comprising one or more air flow passages (42) formed therethrough; an engine cooling fan (25) operatively coupled to the crankshaft so as to be rotated by the crankshaft, the engine cooling fan coupled to the crankshaft on a side of the backplate opposite the engine (Fig. 3); and a fan cover (23) mounted over the engine cooling fan and secured to the backplate (Fig. 2), the fan cover including an opening (46) through which an air flow is provided to the engine cooling fan; wherein the backplate and the fan cover collectively form an air guide positioned downstream from the engine cooling fan that directs a flow of cooling air generated from the engine cooling fan through the one or more air flow passages of the backplate and to the engine [0026].
Regarding claim 2, Hatsugai discloses the engine assembly of claim 1, wherein the backplate comprises: a main section (22a) having an opening (28a) therein through which the crankshaft passes; and one or more arms (41) extending off from the main section, with each of the one or more arms having formed therein a respective air flow passage (42) of the one or more air flow passages.
Regarding claim 3, Hatsugai discloses the engine assembly of claim 2, wherein a portion of the fan cover mounts over at least one of the one or more arms to form the air guide (Fig. 2).
Regarding claim 4, Hatsugai discloses the engine assembly of claim 2, incorporated into a stand-by generator (10, Fig. 1), the stand-by generator further comprising: an alternator (71, 17) driven by the crankshaft; and an alternator adaptor (48) positioned between the engine and the alternator and coupling the alternator to the engine (Fig. 3).
Regarding claim 5, Hatsugai discloses the engine assembly of claim 4, wherein the backplate further comprises a plurality of bosses (seen on Fig. 3) extending outwardly from the main section in a direction away from the engine, each boss including a threaded opening formed therein to receive a fastener (61) that mounts the alternator adaptor to the backplate (Fig. 2 and Fig. 3).
Regarding claim 6, Hatsugai discloses the engine assembly of claim 5, wherein each boss of the plurality of bosses is positioned generally about a perimeter of the main section and outside a perimeter of the fan cover (Fig. 2 and Fig. 3).
Regarding claim 7, Hatsugai discloses the engine assembly of claim 5, wherein the bosses of the plurality of bosses are positioned on the backplate to center the alternator about the crankshaft (Fig. 2 and Fig. 3).
Regarding claim 8, Hatsugai discloses the engine assembly of claim 1 wherein the fan cover comprises a plurality of tabs that mate with the backplate to secure the fan cover to the backplate (Fig. 2 and Fig. 3).

Claim(s) 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishi et al. (US 2009/0229544 A1), hereafter Nishi. 
Regarding claim 10, Nishi discloses a backplate (26, Fig. 12) for an internal combustion engine (10), the backplate comprising: a main section (192) having a plate and a crankshaft opening (please see annotated Fig. 7) therein sized to receive an engine crankshaft (20) therethrough; a pair of arms (194, 196) extending off from the main section, with each of the pair of arms having an air flow passage formed therein (200, 202); and a plurality of bosses (214) extending from the main section to provide mounting locations to the backplate, each boss including a threaded opening formed therein configured to receive a fastener [0042]; wherein the plate of the main section extends outwardly from the crankshaft opening of the main section to each of the air flow passages (Fig. 12).
Regarding claim 11, Nishi discloses the backplate of claim 10, wherein the plate of the main section extends to an exterior edge of the backplate (Fig. 12).
Regarding claim 12, Nishi discloses backplate of claim 10, affixed to an engine to form an engine assembly, the engine comprising: a pair of cylinders (94, 96); a crankshaft (20) driven by combustion within the pair of cylinders; and an engine cooling fan (22) operatively coupled to the crankshaft so as to be rotated by the crankshaft; wherein the crankshaft extends through the crankshaft opening in the main section of the backplate; and wherein each air flow passage formed in the pair of arms faces a respective cylinder of the pair of cylinders to provide cooling air thereto from the engine cooling fan (Fig. 12 and Fig. 14B).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hatsugai et al. (US 2009/0229544 A1), in view of Tiefenthaler et al. (US 8,424498 B2), hereafter Tiefenthaler.
Regarding claim 9, Hatsugai discloses the engine assembly of claim 8, wherein the plurality of tabs comprises: a plurality of tabs each having an indented semicircle portion that receives a fastener that clamps the plurality of tabs to the backplate (Fig. 2 and Fig. 3). Hatsugai is silent to having a plurality of tabs that snap into receptacles formed on the backplate. Tiefenthaler discloses a backplate (142) that fits over a crankshaft (120) and sidewall (162) includes slots (164) for attaching a fan cover (112) to the base (142) and plurality of tabs (172, FIG. 4) that snap into receptacles (164). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the additional fastening means of Tiefenthaler in the generator of Hatsugai in order to assemble pieces together. 

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nishi et al. (US 2017/0045015 A1), in view of Tiefenthaler et al. (US 8,424498 B2).
	Nishi discloses each boss of the plurality of bosses is positioned generally about a perimeter of the main section and outside a perimeter of the fan cover, so as to provide for mating of the fan cover to the backplate (Fig. 12). Nishi does not disclose the plate of the main section comprises a plurality of recessed bolt holes formed therein, the recessed bolt holes configured to receive fasteners to secure the backplate to an engine, and the plate of the main section comprises a plurality of recessed bolt holes formed therein, the recessed bolt holes configured to receive fasteners to secure the backplate to an engine. Tiefenthaler discloses a backplate (142) that fits over a crankshaft (120), a bolt holes (156) for securing the plate to the engine, and sidewall (162) includes slots (164) for attaching a fan cover (112) to the base (142) and plurality of tabs (172, FIG. 4) that snap into receptacles (164). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the additional fastening means of Tiefenthaler in the engine of Nishi in order to secure the assembled pieces together. 


Allowable Subject Matter
Claims 16-20 are allowed.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEUTA B HOLBROOK whose telephone number is (571)270-3276. The examiner can normally be reached Monday - Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDSAY LOW can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TEUTA HOLBROOK/
Examiner
Art Unit 3747



/GEORGE C JIN/Primary Examiner, Art Unit 3747